DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masubuchi et al (US 3,989,920).
Regarding claim 1, Masubuchi discloses an apparatus for welding a weld stud to a substrate, the apparatus comprising: 
a welding gun (stud-welder) comprising a casing (#14 housing) and a stud holder (#5 metallic tip) for the weld stud (#6 stud); 
a gas container (#19 shielding gas source); 
and a gas line (#10 tube) for conducting gas from the gas container (#19 shielding gas source) to the stud holder (#5 metallic tip), wherein the gas container (#19 shielding gas source) is supported by the welding gun (stud-welder; the gas container is supported by the stud-welder by virtue of the connection between the gas container and the stud-welder.).
Regarding claim 2, Masubuchi teaches the apparatus as appears above (see the rejection of claim 1), and Masubuchi further teaches wherein the gas line (#10 tube) is supported by the welding gun (stud-welder; the gas line is housed in the stud-welder and is thus supported by the stud-welder.).
Regarding claim 3, Masubuchi teaches the apparatus as appears above (see the rejection of claim 2), and Masubuchi further teaches wherein the gas line (#10 tube) is arranged in the casing (#14 housing).	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 6-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masubuchi et al (US 3,989,920) as applied to claims 1 and 2, in view of Albrecht et al (US 6,977,358).
Regarding claim 6, Masubuchi teaches the apparatus as appears above (see the rejection of claim 1), but does not teach further comprising a gas throughflow regulation device for regulating a gas throughflow through the gas line.
Nonetheless, Albrecht teaches further comprising a gas throughflow regulation device (Claim 6) for regulating a gas throughflow through the gas line.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Masubuchi by incorporating the gas throughflow regulation device as taught by Albrecht for the purpose of allowing the operator of the welding power source to control the amount of gas supplied to the welding process.
Regarding claim 7, Masubuchi in view of Albrecht teaches the apparatus as appears above (see the rejection of claim 6), and Albrecht further teaches wherein the gas throughflow regulation device is arranged in the casing (Claim 15). 

Regarding claim 8, Masubuchi in view of Albrecht teaches the apparatus as appears above (see the rejection of claim 1), and Albrecht teaches further comprising a welding unit (Fig. 1 #10 welding device); 
a first electric cable (Fig. 1 #24 cable) for conducting welding current from the welding unit to the welding gun (Fig. 1 #18 torch); 
and a second electric cable (Fig. 1 #26 cable) for conducting the welding current from the substrate (Fig. 1 #22 workpiece) to the welding unit (Fig. 1 #10 welding device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Masubuchi by incorporating the welding unit and first and second electric cables as taught by Albrecht for the purpose of providing power for the welding process.
Regarding claim 17, Masubuchi teaches the apparatus as appears above (see the rejection of claim 2), but does not teach further comprising a gas throughflow regulation device for regulating a gas throughflow through the gas line.
Nonetheless, Albrecht teaches further comprising a gas throughflow regulation device (Claim 6) for regulating a gas throughflow through the gas line.

Regarding claim 18, Masubuchi teaches the apparatus as appears above (see the rejection of claim 3), but does not teach further comprising a gas throughflow regulation device for regulating a gas throughflow through the gas line.
Nonetheless, Albrecht teaches further comprising a gas throughflow regulation device (Claim 6) for regulating a gas throughflow through the gas line.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Masubuchi by incorporating the gas throughflow regulation device as taught by Albrecht for the purpose of allowing the operator of the welding power source to control the amount of gas supplied to the welding process.

Allowable Subject Matter
Claims 4-5, 9-16, and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not disclose, teach, or suggest wherein the welding gun has a gas container receptacle for receiving the gas container, further comprising a . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761